McLean, J.,
delivered the opinión of the court.
Appellant fails to discriminate between the well-marked and well-defined distinction of the relations existing between vendor and vendee, where an absolute conveyance is made, and where only a bond for title, an executory contract, an agreement to convey upon the payment of the purchase money, is entered into. In the former instance — that is, where thé land is conveyed by deed — the vendee becomes the actual owner of the land; and, being the owner, he is entitled to the possession, and the vendor has no longer any title or estate *732in the land. All that he has is merely a lien upon the land for the payment of the purchase price, and can subject the land to the payment'; but in the case of an executory contract the vendor retains the title and the estate, and the vendor, having the title and the estate, also has the right to remain in possession. Being entitled "to the use and occupation of the land, the vendor can himself occupy, or rent the land to whomsoever he pleases. This being the status of the parties, it must follow, under the terms of the contract in the instant case, that the vendor also became landlord. There is nothing inconsistent, much less unlawful, in the contract as to paying the purchase price and also the rent. Of course, calling interest rent does not make it rent; but the word “interest” here is used so as to make the amount of the rent definite and certain. Suppose, instead of saying, “Said interest to be considered as rent unless each note is paid as above specified,” it had read, “If the note is not paid the said McGehee is to pay one hundred and fifty dollars rent,” would there be, in legal contemplation, any difference? These principles are set at rest in Bacon v. Howell, 60 Miss. 362; Nobles v. McCarty, 61 Miss, 456; Maynard v. Cocke, 71 Miss. 493, 15 South. 788; Flowers-Carruth Company v. Moyse, 95 Miss. 174, 48 South. 523.
The fact that the bond for title was not recorded makes no difference. Possession of land under an unrecorded contract, whether executed or executory,' is equivalent, so far as notice to third persons is concerned, to the recording of the instrument; but the possession is notice of just exactly what the rights and obligations of the parties are as shown by the instrument — no more, no-less. It therefore follows that the Robinson Company had notice of the terms of the contract between the vendor and vendee, and therefore extended the credit toMcGehee, with the notice that the plaintiff had a lien on the products grown upon the land for the payment *733of the one hundred and fifty dollars, each, for the years 1908 and 1909.
In addition to this, the law is too well-settled in this state to require the citation of authorities that the landlord can enforce his lien for rent and supplies against a bona fide purchaser for value of the agricultural produce without notice of the landlord’s claim.
The lower court ruled correctly in sustaining the objection of the plaintiff, to the effect that the plaintiff "knew that the defendant was furnishing supplies to the “tenant, for two reasons: First, as hereinbefore stated, “the defendant was charged with the notice of the actual relations existing between the plaintiff and the tenant McGehee; but, in addition to that, there was surely no duty upon the part of the plaintiff to notify the defendant that the defendant was crediting McGehee at his (the defendant’s) own risk. The proposed evidence did not show that plaintiff intended, or that his conduct was reasonably calculated, to mislead defendant, or that ■defendant was misled by the action of plaintiff.
"We see no error in the record, and the case is affirmed.

Affirmed.